UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00032 Fundamental Investors, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments [logo – American Funds®] Fundamental InvestorsSM Investment portfolio March 31, 2010 unaudited Common stocks — 94.59% Shares Value INFORMATION TECHNOLOGY — 15.91% Microsoft Corp. $ Oracle Corp. Cisco Systems, Inc.1 Apple Inc.1 Corning Inc. Google Inc., Class A1 Yahoo! Inc.1 Intuit Inc.1 EMC Corp.1 Intel Corp. Fidelity National Information Services, Inc. Xilinx, Inc. Texas Instruments Inc. Microchip Technology Inc. Visa Inc., Class A SAP AG (ADR) Lender Processing Services, Inc. Hewlett-Packard Co. Red Hat, Inc.1 Tyco Electronics Ltd. Linear Technology Corp. ASML Holding NV KLA-Tencor Corp. HTC Corp. QUALCOMM Inc. Paychex, Inc. Comverse Technology, Inc.1 HEALTH CARE — 11.94% Merck & Co., Inc. Medtronic, Inc. Roche Holding AG Eli Lilly and Co. Baxter International Inc. Pfizer Inc Shire Ltd. (ADR) Novartis AG Intuitive Surgical, Inc.1 Johnson & Johnson Amgen Inc.1 Stryker Corp. Novo Nordisk A/S, Class B Hospira, Inc.1 Abbott Laboratories St. Jude Medical, Inc.1 Aetna Inc. Hologic, Inc.1 Laboratory Corporation of America Holdings1 Bayer AG Medco Health Solutions, Inc.1 Thoratec Corp.1 INDUSTRIALS — 11.13% Lockheed Martin Corp. Union Pacific Corp. Boeing Co. Schneider Electric SA Emerson Electric Co. Deere & Co. Parker Hannifin Corp. Tyco International Ltd. Northrop Grumman Corp. First Solar, Inc.1 United Technologies Corp. Waste Management, Inc. European Aeronautic Defence and Space Co. EADS NV United Parcel Service, Inc., Class B Precision Castparts Corp. Joy Global Inc. Fastenal Co. Honeywell International Inc. General Electric Co. General Dynamics Corp. KBR, Inc. MTU Aero Engines Holding AG Grafton Group PLC, units2 Corporate Executive Board Co.2 Republic Services, Inc. Vestas Wind Systems A/S1 Vallourec SA Iron Mountain Inc. ENERGY — 10.86% Suncor Energy Inc. Occidental Petroleum Corp. ConocoPhillips FMC Technologies, Inc.1 CONSOL Energy Inc. Tenaris SA (ADR) Chevron Corp. Baker Hughes Inc. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) Murphy Oil Corp. Diamond Offshore Drilling, Inc. Acergy SA Hess Corp. Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Imperial Oil Ltd. TOTAL SA OAO TMK (GDR)1 Schlumberger Ltd. Concho Resources Inc.1 Devon Energy Corp. Canadian Oil Sands Trust Quicksilver Resources Inc.1 Denbury Resources Inc.1 Halliburton Co. Arch Coal, Inc. FINANCIALS — 10.73% JPMorgan Chase & Co. Wells Fargo & Co. U.S. Bancorp Bank of America Corp. ACE Ltd. Aon Corp. Marsh & McLennan Companies, Inc. SunTrust Banks, Inc. Moody’s Corp. AMP Ltd. Goldman Sachs Group, Inc. Citigroup Inc.1 New York Community Bancorp, Inc. Crédit Agricole SA Jefferies Group, Inc. Industrial and Commercial Bank of China Ltd., Class H Cincinnati Financial Corp. Travelers Companies, Inc. Berkshire Hathaway Inc., Class A1 American Express Co. CapitalSource Inc. Bank of Ireland1 Irish Life & Permanent Group Holdings PLC1 People’s United Financial, Inc. Bank of New York Mellon Corp. Marshall & Ilsley Corp. Allied Irish Banks, PLC1 CONSUMER DISCRETIONARY — 8.64% McDonald’s Corp. Home Depot, Inc. Starbucks Corp.1 Walt Disney Co. Time Warner Inc. Johnson Controls, Inc. Comcast Corp., Class A Virgin Media Inc.1 Strayer Education, Inc.2 Industria de Diseño Textil, SA Lowe’s Companies, Inc. Amazon.com, Inc.1 Macy’s, Inc. Shaw Communications Inc., Class B, nonvoting Marriott International, Inc., Class A Nikon Corp. News Corp., Class A Penn National Gaming, Inc.1 Chipotle Mexican Grill, Inc.1 Weight Watchers International, Inc. McGraw-Hill Companies, Inc. MATERIALS — 8.29% Rio Tinto PLC Syngenta AG Potash Corp. of Saskatchewan Inc. Cliffs Natural Resources Inc. Vale SA, ordinary nominative (ADR) CRH PLC Dow Chemical Co. E.I. du Pont de Nemours and Co. Weyerhaeuser Co. Praxair, Inc. PPG Industries, Inc. Newmont Mining Corp. Ecolab Inc. Monsanto Co. Sigma-Aldrich Corp. BHP Billiton Ltd. MeadWestvaco Corp. Alcoa Inc. Grupo México, SAB de CV, Series B Mosaic Co. Vulcan Materials Co. Buzzi Unicem SpA, nonconvertible shares CONSUMER STAPLES — 5.74% Coca-Cola Co. Philip Morris International Inc. Altria Group, Inc. CVS/Caremark Corp. Pernod Ricard SA PepsiCo, Inc. Procter & Gamble Co. Avon Products, Inc. Unilever NV, depository receipts British American Tobacco PLC Coca-Cola Amatil Ltd. Colgate-Palmolive Co. Kraft Foods Inc., Class A C&C Group PLC UTILITIES — 4.00% GDF SUEZ Exelon Corp. Questar Corp. Edison International E.ON AG Duke Energy Corp. PPL Corp. American Water Works Co., Inc. Electricité de France SA NV Energy, Inc. PG&E Corp. SUEZ Environnement Co. FPL Group, Inc. Xcel Energy Inc. Entergy Corp. TELECOMMUNICATION SERVICES — 2.66% Verizon Communications Inc. Telefónica, SA Vodafone Group PLC AT&T Inc. China Telecom Corp. Ltd., Class H Koninklijke KPN NV SOFTBANK CORP. MISCELLANEOUS — 4.69% Other common stocks in initial period of acquisition Total common stocks (cost: $37,804,136,000) Convertible securities — 0.04% MISCELLANEOUS — 0.04% Other convertible securities in initial period of acquisition Total convertible securities (cost: $12,500,000) Principal amount Bonds & notes — 0.01% ) MORTGAGE-BACKED OBLIGATIONS3 — 0.01% ChaseFlex Trust, Series 2007-2, Class A-1, 0.526% 20374 $ Total bonds & notes (cost: $6,397,000) Principal amount Value Short-term securities — 5.79% ) ) Freddie Mac 0.08%–0.35% due 4/1–9/14/2010 $ $ Fannie Mae 0.14%–0.32% due 5/3–10/25/2010 Park Avenue Receivables Co., LLC 0.19%–0.21% due 4/13–5/13/20105 Jupiter Securitization Co., LLC 0.17%–0.19% due 4/6–5/6/20105 Straight-A Funding LLC 0.18%–0.22% due 5/7–6/9/20105 U.S. Treasury Bills 0.15%–0.22% due 5/27–8/26/2010 Coca-Cola Co. 0.14%–0.18% due 4/12–5/20/20105 Hewlett-Packard Co. 0.10%–0.16% due 4/6–4/30/20105 Federal Home Loan Bank 0.12% due 4/28/2010 Emerson Electric Co. 0.16%–0.17% due 4/26–5/24/20105 General Electric Co. 0.05% due 4/1/2010 NetJets Inc. 0.18% due 5/17/20105 Bank of America Corp. 0.17% due 4/23/2010 Honeywell International Inc. 0.12% due 4/1/20105 Total short-term securities (cost: $2,728,800,000) Total investment securities (cost: $40,551,833,000) Other assets less liabilities ) Net assets $ "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 3Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 4Coupon rate may change periodically. 5Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $940,655,000, which represented 2.00% of the net assets of thefund. Key to abbreviations ADR American Depositary Receipts GDR Global Depositary Receipts Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the three months ended March 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 3/31/10 Strayer Education, Inc. — $ $ Grafton Group PLC, units — — Corporate Executive Board Co. — — $ $ Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of March 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $
